FILED
                                NOT FOR PUBLICATION                                    OCT 15 2013

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                              No. 10-10219

                 Plaintiff - Appellee,                  D.C. No. 3:08-CR-00463-JSW-1

   v.
                                                        MEMORANDUM*
 CARL BERNARD,
    AKA: CARL BENARD

                 Defendant - Appellant.

                       Appeal from the United States District Court
                          for the Northern District of California
                        Jeffrey S. White, District Judge, Presiding

                                Submitted October 7, 2013**
                                 San Francisco, California

Before: D.W. NELSON, M. SMITH, and IKUTA, Circuit Judges.

        Carl Benard1 (“Benard”) appeals his guilty plea and sentence of 188 months

for one count of possession of five or more grams of crack cocaine/cocaine base


            *
              This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        1
                The appellant’s last name is “Benard,” but the parties and the pleading captions
persistently refer to the appellant as “Bernard.”
with intent to distribute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

affirm.

      Benard’s plea and plea agreement bar this appeal. United States v.

Jeronimo, 398 F.3d 1149, 1152–53 (9th Cir. 2011). The record establishes that his

plea and corresponding waiver of his right to appeal was knowing and voluntary.

United States v. Rahman, 642 F.3d 1257, 1260 (9th Cir. 2011).

      AFFIRMED.




                                        2